Citation Nr: 1755775	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 14-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in an April 2015 rating decision, the RO granted the Veteran's claim for service connection for what it characterized as a "kidney condition to include renal hypertension." As service connection for hypertension has been granted, albeit as part and parcel of a related kidney condition, the Board finds that it does not have jurisdiction over the claim of entitlement to service connection, as such has already been granted. The benefits sought have been granted, and there is thus is no issue remaining before the Board. 

Relatedly, the Board notes that the issues of entitlement to an earlier effective date and a separately compensable rating for hypertension have been raised by the record in September 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 


REMAND

Remand is warranted for the Veteran's claims of entitlement to service connection for a low back condition, a right ankle condition and a bilateral foot condition. 

When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was last afforded VA examinations to assess the nature and etiology of his claimed conditions in April 2012. However, the opinions are not shown to have been based on a sufficient review of the Veteran's claims file, or on a physical examination of the Veteran, and are not shown to have taken the Veteran's statements under consideration. Indeed, among the records not considered are the Veteran's January 2009 diagnosis of sciatica in an x-ray report, an October 2011 note indicating a history of chronic lumbar issues, and a January 2012 x-ray study and diagnosis of spondyloarthrosis of the lumbar spine and arthrosis of the right ankle joint and bilateral metatarsals. Furthermore, the examinations are not shown to have considered private physician Dr. S.G.'s March 2011 report wherein he states he treated the Veteran from November 2002 until January 2010 for issues including with the lumbar spine, and that pertinently, the Veteran's pains in his foot and ankle may have been caused by an accident 30 years prior while in service, when a truck "bulldozed his right foot." 

The Board also takes note that the Veteran submitted a statement in April 2010 outlining his treatment with specific doctors for his back, dating from his separation from service. Though the records were found to be unavailable in an April 2012 memorandum, the Board finds that lay statements of specific treatment are an important consideration of any evaluation, especially one where the Veteran seeks to establish service connection. In fact, a review of subsequent VA treatment records indicates that the Veteran reported a history of having received physical therapies, massages and injections for his claimed low back disability. See May 2013 VA treatment records. Furthermore, the 2012 VA examinations are not shown to have considered VA treatment and do not contain a clear statement of current diagnoses for the Veteran's claimed feet, ankle and back disabilities. 

In light of the outlined inadequacies, remand is required to provide the Veteran new VA examinations.

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any diagnosed low back condition, right ankle condition and bilateral foot condition found to be present. The claims folder must be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition, however diagnosed, is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle condition, however diagnosed, is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot condition, however diagnosed, is related to or had its onset during service.

In offering these opinions, the examiner must specifically consider and discuss the following:

- The Veteran's lay statements of record.

- The January 2009 diagnosis of sciatica in an x-ray report.

- The October 2011 medical note indicating a history of chronic lumbar issues.

- The January 2012 x-rays of the lumbar spine, right ankle, and feet, including the diagnoses of spondyloarthrosis of the lumbar spine and arthrosis of the right ankle joint and bilateral metatarsals. 

- Dr. S. G.'s March 2011 report, and specifically, his statement that he treated the Veteran from November 2002 until January 2010 for issues with the lumbar spine, and that the Veteran's pains in his foot and ankle may have been caused by an accident 30 years prior while in service, when a truck "bulldozed his right foot." 

- The Veteran's April 2010 statement outlining his treatment with specific doctors for his back and hypertension, dating from his separation from service. 

- The May 2013 statement by the Veteran indicating a history of having received physical therapies, massages and injections for his claimed low back disability. 

2. Then, re-adjudicate the claims on appeal. If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



